925 F.2d 1457Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Grace W. MADISON, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Howard V. Stambler, Director Office of Data Analysis andManagement Health Resources and Services Administration,Thomas D. Hatch, Associate Administrator Health Resourcesand Services Administration, Clay E. Simpson, Jr., PH.D.,Director Division of Disadvantaged Assistance HealthResources and Services Administration, Clarence Thomas,Chairman Equal Employment Opportunity Commission,Defendants-Appellees.
No. 90-1071.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 16, 1990.Decided Feb. 14, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-90-296-JFM)
Grace W. Madison, appellant pro se.
Jamie M. Bennett, Assistant United States Attorney, Baltimore, Md., Nicholas M. Inzeo, Equal Employment Opportunity Commission, Washington, D.C., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Grace W. Madison appeals from the district court's denial of her motion for reconsideration of her employment discrimination claim brought pursuant to 42 U.S.C. Sec. 2000e-16(c).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Madison v. Sullivan, CA-90-296-JFM (D.Md. May 23, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decision process.


2
AFFIRMED.